Law Offices Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue, NW, Suite 500 Washington, DC 20036 Direct Dial - (202) 419-8402 1933 Act Rule 485(b)(1)(iii) 1933 Act File No. 002-73024 1940 Act File No. 811-03213 April 4, 2012 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Re:Nationwide Variable Insurance Trust (the “Registrant”) SEC File Nos. 002-73024 and 811-03213 Rule 485(b)(iii) filing Ladies and Gentlemen: Pursuant to Rule 485(b) under the Securities Act of 1933, as amended (the “1933 Act”), submitted electronically for filing via EDGAR, is Post-Effective Amendment No. 151, Amendment No. 152 to the Registration Statement on Form N-1A (the “Amendment”) of Nationwide Variable Insurance Trust (the “Registrant”). The Amendment is being filed under Rule 485(b)(1)(iii) for the purpose of delaying the effectiveness of Post-Effective Amendment No. 150, Amendment No. 151 until April 30, 2012.In our judgment, this Amendment does not contain disclosures that would render it ineligible to become effective pursuant to Rule 485(b). Please direct questions or comments relating to this filing to me at the above-referenced telephone number. Very truly yours, /s/ Christopher J. Zimmerman Christopher J. Zimmerman
